 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10

11 ATAIN SPECIALTY INSURANCE                            Case No. 4:19-cv-5198-HSG
   COMPANY
12                                                      [PROPOSED] ORDER GRANTING
                                                        STIPULATION TO CONTINUE THE
13                  Plaintiff(s),                       INITIAL CASE MANAGEMENT
                                                        CONFERENCE DATE (as modified)
14
            v.                                          Current Date:       April 14 2020
15                                                      Time:               2:00 p.m.
                                                        Courtroom:          2
16 ZENISCO, INC., a California corporation;             Judge:              Hon. Haywood S. Gilliam, Jr
   SHAHROKH RIAHINEZHAD; an individual;
17 SHAHROOZ TAEBI, an individual; 3S
   NETWORK, INC., a Washington corporation,             New Date:           May
                                                                            May 28,
                                                                                 26, 2020
18                                                      Time:               2:00 p.m.
              Defendants
19

20                                                      Complaint filed: August 20, 2019
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

     [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE DATE
     Case No. 4:19-cv-05198-HSG
 1          After considering the Stipulation by the parties to continue the Initial Case Management

 2 Conference, and GOOD CAUSE appearing therefor, the Court hereby grants the request and continues

 3 the Initial Case Management Conference to May
                                             May 26,
                                                 28, 2020
                                                     2020 at 2:00 p.m., in Courtroom 2. The Case

 4 Management Conference statement shall be filed no later than seven days before the new hearing date.

 5          IT IS SO ORDERED.

 6

 7          Dated:     4/6/2020                            _______________________

 8                                                        Hon. Haywood S. Gilliam, Jr.
                                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     [PROPOSED] ORDER GRANTING STIPULATION TO CONTINUE THE INITIAL CASE MANAGEMENT CONFERENCE DATE
     Case No. 4:19-cv-05198-HSG                                                                      2
